Citation Nr: 1417008	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to June 1991, August 1993 to August 1996, April 1998 to April 2002, and April 2007 to January 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Hartford, Connecticut, Regional Office (RO).  In November 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA.

In an August 2012 VA examination report, the examiner referred to records of VA treatment for traumatic brain injury (TBI) that addressed functionsl impairment that is attributed to the Veteran's service-connected TBI. Significantly, if the same symptoms/impairment were to be considered in rating the Veteran's PTSD, such would constitute "pyramiding" (which is expressly prohibited by governing regulation; see 38 C.F.R. § 4.14).  Also, during the November 2012 videoconference Board hearing, the Veteran testified that he had received VA group therapy treatment.  Records of the cited TBI treatment and group therapy are not associated with the record now before the Board and may be pertinent to the claim on appeal.  As VA treatment records are constructively of record, they must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran's most recent VA examination to assess his PTSD was in August 2012.  In August 2013 the Veteran's VA treating physician submitted a letter in which he opined that the Veteran has "significant medical symptoms" related to his PTSD and has been unemployable since February 25, 2013.  Given this indication of worsening, a contemporaneous examination to assess the severity of the Veteran's PTSD is necessary.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records of all outstanding VA treatment the Veteran has received for TBI or psychiatric disability (i.e., all records not already associated with the claims file, to include any group therapy session summaries).  The RO should review the records received, and arrange for any further development suggested by the information therein.

2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

a)  Identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 30 percent (or any other symptoms of similar gravity).

b)  To the extent possible, clearly distinguish between the symptoms (and related impairment) associated with the Veteran's service- connected TBI from those associated with PTSD.  If a symptom (with associated impairment) is attributable to both PTSD and TBI please indicate whether the diagnosis of PTSD or the diagnosis of TBI more appropriately reflects the disability picture presented by the symptom/impairment.  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms. 

c)  Discuss the functional limitations associated with, and expected impact on employment resulting from, PTSD alone. 

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

